Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: tab display unit, digest information display unit, tab selection reception unit, detailed information display unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims, either directly or indirectly, recite various elements using the term “unit” which is not adequately described in the specification to cover a specific structure, rendering these claims indefinite. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lengeling et al., US 2009/0067641 A1 (hereinafter “Lengeling”).
Regarding claim 1, Lengeling discloses a part display apparatus (see at least FIG. 1 illustrating electronic device 102 with screen 108 for displaying as described at least at [0042]-[0043]) comprising: 
a tab display unit configured to display a plurality of tabs respectively corresponding to a plurality of part groups (see generally FIGS. 10A-10C illustrating the channel strips 1000A-1000C, further described at [0077]-[0079] and FIG. 10C displaying a plurality channel strips corresponding to different parts: crisp string (FIG. 10A) and bright pop piano (FIG. 10C), see also FIG. 8 illustrating channel strip 832 as part of a larger display section 800 as described at least at [0060], in each channel strip there exists multiple sections or tabs for example such as Expression, Insert, Sends, I/O etc. as illustrated ); 
a digest information display unit configured to display, in each tab of the plurality of tabs, digest information of each part of the part group corresponding to that tab (see at least FIGS. 8 and 10A-10C illustrating specific information for each of the tabs / parameters therein, as illustrated and described at least at [0060] and [0077]-[0079], these parts are sections of the part group / channel as illustrated in FIGS. 10A-C); 
a tab selection reception unit configured to receive selection of any one of the plurality of tabs (see at least FIG. 8 illustrating a selected parameter or ta 834 as illustrated and described at least at [0064]); and 
a detailed information display unit configured to display a part detail screen including detailed information of the part group corresponding to the selected tab (see at least FIG. 8 illustrating display of the tab / parameter selected in the “Parameter Mapping” section of the display 800 and as illustrated at 822 and 824 with further mapping at FIG. 8A further described at least at [0064]-[0065]). 
However, Lengeling does not expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Lengeling because Lengeling expressly teaches combining elements from various embodiments due to the unbound disclosure (see at least [0136]).
Regarding claim 2, Lengeling discloses the part display apparatus according to claim 1 (see above), wherein the digest information indicates whether or not each part of the part group corresponding to that digest information is in use (see at least FIG. 8 describing highlighting to indicate current use at least at [0064]).

Regarding claim 3, Lengeling discloses the part display apparatus according to claim 1 (see above), further comprising a usage-state setting unit configured to set each part of the plurality of part groups to be in use or not in use (see at least [0009] describing indication of use or not in use of a channel strip therein). 

Regarding claim 4, Lengeling discloses the part display apparatus according to claim 1 (see above), wherein the part detail screen includes a plurality of part display regions respectively corresponding to the plurality of parts of the part group corresponding to the selected tab, and in each part display region, first information relating to the part corresponding to that part display region is displayed as the detailed information (see at least FIG. 8 illustrating the Parameter Mapping section with various elements 822 and 824 as parts display regions with detailed information illustrated therein for the selected parameter of the channel strip as described at least at [0062]-[0064]). 

Regarding claim 5, Lengeling discloses the part display apparatus according to claim 4 (see above), wherein the part detail screen further includes an additional display region, and second information relating to at least one part in the plurality of part groups is displayed in the additional display region (see at least FIG. 8 with 854 serving as an additional display region for parts described at least at [0064]). 

Regarding claim 6, Lengeling discloses the part display apparatus according to claim 5 (see above), further comprising a part designation reception unit configured to receive designation of any one part in the plurality of part groups, wherein information relating to the designated part is displayed as the second information in the additional display region (see at least FIG. 8 wherein the secondary screen 854 may be used to select an additional parameter as disclosed at least at [0064]-[0065]). 

Regarding claim 9, Lengeling discloses the part display apparatus according to claim 2 (see above), further comprising a usage-state setting unit configured to set each part of the plurality of part groups to be in use or not in use (see at least [0009] describing indication of use or not in use of a channel strip therein). 

10, Lengeling disclose the part display apparatus according to claim 2 (see above), wherein the part detail screen includes a plurality of part display regions respectively corresponding to the plurality of parts of the part group corresponding to the selected tab, and in each part display region, first information relating to the part corresponding to that part display region is displayed as the detailed information (see at least FIG. 8 illustrating the Parameter Mapping section with various elements 822 and 824 as parts display regions with detailed information illustrated therein for the selected parameter of the channel strip as described at least at [0062]-[0064]). 

Regarding claim 11, Lengeling discloses the part display apparatus according to claim 3 (see above), wherein the part detail screen includes a plurality of part display regions respectively corresponding to the plurality of parts of the part group corresponding to the selected tab, and in each part display region, first information relating to the part corresponding to that part display region is displayed as the detailed information (see at least FIG. 8 illustrating the Parameter Mapping section with various elements 822 and 824 as parts display regions with detailed information illustrated therein for the selected parameter of the channel strip as described at least at [0062]-[0064]). 

Regarding claim 12, Lengeling discloses the part display apparatus according to claim 1 (see above), wherein one or more timbres are allocated to the part (see at least [0049] describing tone as a part and input which can be allocated as a parameter). 

Regarding claim 13, Lengeling discloses the part display apparatus according to claim 2 (see above), wherein one or more timbres are allocated to the part (see at least [0049] describing tone as a part and input which can be allocated as a parameter). 

Regarding claim 14, Lengeling discloses the part display apparatus according to claim 1 (see above), wherein an acoustic device is allocated to the part (describing non-electronic devices such as pianos and guitars, which are known in the art as being acoustic devices at least at [0042] [0048] and [0128] to be included and mixed with digital signals). 

Regarding claim 15, Lengeling discloses the part display apparatus according to claim 2 (see above), wherein an acoustic device is allocated to the part (describing non-electronic devices such as pianos and guitars, which are known in the art as being acoustic devices at least at [0042] [0048] and [0128] to be included and mixed with digital signals). 

Regarding claim 16, Lengeling discloses an electronic music apparatus (see at least FIG. 1 and [0040]-[0042] describing the electronic device 102 as a device capable of accessing electronic music files for audio combination and manipulation) comprising the part display apparatus according to claim 1 (see above). 

Regarding claim 18, Lengeling discloses a control terminal apparatus (see at least FIG. 1 and electronic device 102 described at least at [0040]-[0042]) comprising the part display apparatus according to claim 1 (see above). 

Regarding claim 19, it is similar in scope to claim 1 above, the only difference being claim 19 is directed to a part display method (see at least FIGS. 19A-22 describing processes and claim 1 describing the method therein). Therefore, claim 19 is similarly analyzed and rejected as claim 1. 

Regarding claim 20, it is similar in scope to claim 1 above, the only difference being claims 20 is directed to a non-transitory computer readable medium storing a part display program for causing a computer to execute the program (see at least FIG. 1 and [0040]-[0042] describing memory and storage coupled to the processor for execution of by the electronic device 102). Therefore, claims 20 is similarly analyzed and rejected as claim 1.  


Allowable Subject Matter
Claims 7, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the following combination of limitations recited in the claims:

Claim 7: the first information includes a plurality of pieces of setting information set for a corresponding part, the part display apparatus further comprises an information designation reception unit configured to receive designation of any one of the plurality of pieces of setting information in the part display region corresponding to the designated part, and information corresponding to the designated setting information is displayed as the second information in the additional display region. 

at least one of the plurality of pieces of setting information is parameter information indicating a parameter, in the case where the parameter information has been designated among the plurality of pieces of setting information, a parameter adjuster for adjusting the parameter indicated by the designated parameter information is displayed as the second information in the additional display region, the part display apparatus further comprises an operation reception unit configured to receive an operation of the parameter adjuster in the additional display region, and display of the designated parameter information changes in the part display region so as to comply with the operation of the parameter adjuster in the additional display region. 

Claim 17: An electronic music apparatus further comprising: the part display apparatus according to claim 5; a plurality of pitch designators; a pitch range setting unit configured to set a pitch range for each part; and a correspondence relationship setting unit configured to set a correspondence relationship between the set pitch range and the plurality of pitch designators, wherein the set correspondence relationship is displayed in the additional display region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623